DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
In accordance with the Notice of Panel Decision from Pre-Appeal Brief Review, dated April 2, 2021, the finality of the previous Office action has been withdrawn.  This is a new Office action.
Claims 1 – 20 have been examined in this application, in consideration of the Amendments To The Claims, filed on August 10, 2020.
The filing date of the above referenced application is June 29, 2017.  The Application Data Sheet filed on June 29, 2017, claims domestic benefit/national stage continuity to provisional Application 62/368269 with a filing date of July 29, 2016.  Examination will be conducted in consideration of the priority date as being July 29, 2016.  The Information Disclosure Statements with filing dates of September 18, 2017, December 11, 2019, January 6, 2020, March 30, 2020, May 14, 2020, September 11, 2020, May 5, 2021, August 26, 2021 and October 8, 2021, have been acknowledged.

Claim Objections
Claim 1 is objected to, based upon a minor informality as a typo.  Claim 1 identifies (i.e., at lines 5 and 10, ): the payment-enable mobile device, described elsewhere as payment-enabled.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an abstract idea, Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 1 recites, in part, a transaction detail data sharing process by engaging in a transaction at a point of sale, transmitting transaction detail data via the internet to a server, receiving a response from the server, and making payment credential information available a merchant terminal or payment processor.  The limitations of a transaction detail data sharing process by engaging in a transaction at a point of sale, transmitting transaction data, receiving  a response, and making information available to a merchant terminal or payment processor, under its broadest reasonable interpretation, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements of a mobile device, a point of sale terminal, a server and a processor to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification page 4 lines 9 – 23, page 5 lines 23 – 31, and page 8 line 1 through page 9 line 20 additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Claims 2 – 9 are dependent from Claim 1, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 2 – 9 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with a transaction detail data sharing process by engaging in a transaction at a point of sale, transmitting transaction data, receiving  a response, and making information available to a merchant terminal or payment processor is not an inventive concept.
Independent process Claim 10 and independent process Claim 16 are directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claims 10 and 16 are substantially similar to process Claim 1. 
Claims 11 – 15 and 17 – 20, dependent from Claims 10 and 16, do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 11 – 15 and 17 – 20 also do not identify improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c). Given the above reasons, generic computing components associated with a transaction detail data sharing process by engaging in a transaction at a point of sale, transmitting transaction data, receiving  a response, and making information available to a merchant terminal or payment processor is not an inventive concept.
Therefore, Claims 1 – 20 are rejected under 35 U.S.C. 101.  Claims 1 – 20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under U.S.C. 103 as being unpatentable over Mitra et al., U.S. 2016/0267486 in view of Shrivastava, U.S. 2014/0019352.

As per Claim 1, (Currently Amended)
Mitra teaches a method of operating a payment-enabled mobile device that runs a … [ ] … wallet application, … [ ] …, (Mitra ¶¶ [0051], [0159], [0159] and Fig 2 read on a payment enabled mobile device running a wallet application.) the method comprising:
	engaging in a transaction with the payment-enabled mobile device at a point of sale; (Mitra ¶¶ [0116] – [0121] and Figs 22,23 read on transaction communications between a mobile device and a point-of-sale (“POS”) terminal.)
	transmitting, by the payment-enable mobile device, transaction detail data via the internet from the wallet application in the payment-enabled mobile device to a transaction authentication server; the transaction detail data including details of said transaction; (Mitra ¶¶ [0116] – [0121], [0124] and Figs 22,23 read on transaction communications through a network by a mobile device to an authentication server.)
	receiving a response message at the payment-enabled mobile device from the authentication server in response to the transmitted transaction detail data; and (Mitra ¶¶ [0116] – [0121], [0124] – [0129] and Figs 22,23 read on the mobile device receiving a response from an authentication server relative to transaction detail data.)
	making, by the payment-enable mobile device, payment credential information available to at least one of (a) a POS terminal operated by the merchant; and (b) a payment processor acting for the merchant. (Mitra ¶¶ [0116] – [0121], [0124] – [0129] and Figs 22,23 read on the mobile device supplying transaction credentials to a POS terminal.)
Mitra does not teach:
merchant wallet application, the wallet application issued by a merchant
Shrivastava, however, teaches:
merchant wallet application, the wallet application issued by a merch (Shrivastava ¶¶ [0111], [0279], [0280] and Figs 2A,24C,24E read on a mobile wallet and a consumer application provider to include a merchant.)
It would have been obvious to one of ordinary skill in the art to include in the transaction card and payment system of Mitra, the application provider, merchant, price range and risk assessment aspects of Shrivastava, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Both relate to payment networks and communications, with the motivation being to enhance a user shopping experience and data security. (see Shrivastava ¶¶ [0279], [0378], [0411], [0459].)

As per Claim 2, (Original)
Mitra in view of Shrivastava teaches the method of claim 1, wherein the transmitted transaction detail data includes purchased item details that identify items purchased in the transaction. (Mitra ¶¶ [0116] – [0121], [0124] – [0129], [0141] and Figs 22,23 read on the mobile device receiving a response from an authentication server relative to transaction detail data, and an item being purchased in a transaction.)

As per Claim 3, (Original)
Mitra in view of Shrivastava teaches the method of claim 2, wherein the transmitted transaction detail data (see Mitra referenced above in Claim 2.) includes a respective price range for each purchased item. (Shrivastava ¶¶ [0117], [0151], [0487], [0494] and Figs 4C,71A read on identification of pricing, spending and ranges relative to purchased items.)

As per Claim 4, (Original)
Mitra in view of Shrivastava teaches the method of claim 1, wherein the wallet application transmits to the transaction authentication server, prior to the receiving step, location data that indicates a current location of the payment-enabled mobile device. (Mitra ¶¶ [0078] – [0081], [0108], [0116], [0138] and Figs 21,22 read on the mobile device with wallet transmitting a communication through a network to a server, inclusive of location data of the mobile device.)

As per Claim 5, (Original)
Mitra in view of Shrivastava teaches the method of claim 1, wherein the wallet application transmits to the transaction authentication server, prior to the receiving step, device identification data that uniquely identifies the payment-enabled mobile device. (Mitra ¶¶ [0049], [0052], [0066], [0067], [0089], [0116] and Figs 2,5B,22 read on mobile device communications through a network server, inclusive of data uniquely identifying the mobile device.)

As per Claim 6, (Original)
Mitra in view of Shrivastava teaches the method of claim 1, wherein the wallet application transmits to the transaction authentication server, prior to the receiving step, an indication that the payment-enabled mobile device has performed a user authentication procedure in connection with the transaction. (Mitra ¶¶ [0121] – [0130] and Figs 23,24 read on mobile device communications inclusive of a user authentication procedure relative to a transaction.)

As per Claim 7, (Original)
Mitra in view of Shrivastava teaches the method of claim 6, wherein said indication specifies a type of said user authentication procedure. (Mitra ¶¶ [0107], [0121] – [0130], [0178] and Figs 16,23,24,27 read on mobile device communications inclusive of a user authentication procedure relative to a transaction, inclusive of authentication through biometric inputs.)

As per Claim 8, (Original)
Mitra in view of Shrivastava teaches the method of claim 1, further comprising:
	prior to said transmitting step, receiving a digital receipt for the transaction, by the payment-enabled mobile device, from a merchant device at the point of sale. (Mitra ¶¶ [0116] – [0121], [0126] – [0129] and Figs 22,23 read on transaction communications between a mobile device and a point-of-sale (“POS”) terminal, inclusive of transaction data being provided to the mobile device from a POS.)

As per Claim 9, (Original)
Mitra in view of Shrivastava teaches the method of claim 8, wherein the payment-enabled mobile device extracts at least some of the transaction detail data from the digital receipt. (see Mitra ¶¶ [0116] – [0121], [0126] – [0129] and Figs 22,23 referenced above in Claim 8.)

As per Claim 10, (Original)
The Examiner notes that Claim 10 reads as follows:
A method comprising:
	receiving, in a computer, transaction detail data from a payment-enabled mobile device; said transaction detail data including details of a transaction engaged in by said payment-enabled mobile device, said details identifying product items purchased in said transaction; and
	in response to the receiving step, performing, by the computer, risk management processing based at least in part on said details identifying product items purchased in said transaction, said risk management processing for determining whether to approve the transaction.
Claim 10 is directed to the method of Claim 1, with an additional limitation as presented below, which limitation is taught by Shrivastava:
performing, by the computer, risk management processing based at least in part on said details identifying product items purchased in said transaction, said risk management processing for determining whether to approve the transaction. (Shrivastava ¶¶ [0118], [0148], [0149], [0172], [0273], [0373] and Figs 3A,50B read on performance of a risk assessment relative to approving a transaction.)
Claim 10 is directed to the method of Claim 1 with an additional limitation as taught by Shrivastava, and is therefore rejected on the same rational as Claim 1 and the subject additional limitation as taught by Shrivastava.

As per Claim 11, (Original)
The Examiner notes that Claim 11 reads as follows:
The method of claim 10, wherein said details include a respective price range associated with each of the identified product items.
Claim 11 is directed to the method which is implied by the method of Claims 10 and 3, and is therefore rejected on the same rational as Claims 10 and 3.

As per Claim 12, (Original)
The Examiner notes that Claim 12 reads as follows:
The method of claim 11, wherein said risk management processing is based at least in part on said price ranges associated with the identified product items.
Claim 12 is directed to the method which is implied by the method of Claims 10 and 3, and is therefore rejected on the same rational as Claims 10 and 3.

As per Claim 13, (Original)
The Examiner notes that Claim 13 reads as follows:
The method of claim 10, further comprising:
in response to a result of the risk management processing, generating a cryptogram by the computer; and
	transmitting the cryptogram by the computer to (a) a merchant device associated with the transaction; or (b) a transaction processor associated with a merchant involved in the transaction.
Claim 13 is directed to the method of Claim 10, with an additional limitation as presented below, which limitation is taught by Miitra:
generating a cryptogram by the computer; and
	transmitting the cryptogram by the computer to (a) a merchant device associated with the transaction; or (b) a transaction processor associated with a merchant involved in the transaction. (Mitra ¶¶ [0064], [0089], [0107], [0116], [0147], [0166] and Figs 5B,22 read on transaction communications in a communications network between a mobile device and a point-of-sale (“POS”) terminal subject to encryption.)
Claim 13 is directed to the method of Claim 10 with an additional limitation as taught by Mitra, and is therefore rejected on the same rational as Claim 10 and the subject additional limitation as taught by Mitra.

As per Claim 14, (Original)
The Examiner notes that Claim 14 reads as follows:
The method of claim 10, wherein the risk management processing is based at least in part on at least one of: (i) device identification data received from the payment-enabled mobile device, said device identification data uniquely identifying said payment-enabled mobile device; and (ii) an indication that the payment-enabled mobile device has performed a user authentication procedure in connection with the transaction, said indication received by the computer from said payment-enabled mobile device.
Claim 14 is directed to the method which is implied by the method of Claims 10, 13, 5 and 6, and is therefore rejected on the same rational as Claims 10, 13, 5 and 6.

As per Claim 15, (Original)
The Examiner notes that Claim 15 reads as follows:
The method of claim 14, wherein the risk management processing is based at least in part on said indication that the payment-enabled mobile device has performed a user authentication procedure in connection with the transaction, said indication specifying a type of said user authentication procedure.
Claim 15 is directed to the method which is implied by the method of Claims 14 and 7, and is therefore rejected on the same rational as Claims 14 and 7.

As per Claim 16, (Currently Amended)
The Examiner notes that Claim 16 reads as follows:
Claim 16 is directed to the method which is implied by the method of Claims 1 and 2, and is therefore rejected on the same rational as Claims 1 and 2.

As per Claim 17, (Original)
Claim 17 is directed to the method which is implied by the methods of Claims 16 and 3, and is therefore rejected on the same rational as Claims 16 and 3.

As per Claim 18, (Original)
Claim 18 is directed to the method which is implied by the methods of Claims 16 and 5, and is therefore rejected on the same rational as Claims 16 and 5.

As per Claim 19, (Original)
Claim 19 is directed to the method which is implied by the methods of Claims 16 and 6, and is therefore rejected on the same rational as Claims 16 and 6.

As per Claim 20, (Original)
Claim 20 is directed to the method which is implied by the methods of Claims 16 and 7, and is therefore rejected on the same rational as Claims 16 and 7.

Conclusion
Art cited but not relied upon relative to the application includes Katzin et al., U.S. 2012/0303425 generally identifying mobile devices, transactions, a merchant database and merchant-consumer communications; and Sheets et al., U.S. 2013/0290136 generally identifying biometric authentication on a consumer device along with a merchant in an interconnected network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697                                                                                                                                                                                                      September 24, 2022